NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                        :
G. MATTS HOSPITALITY, LLC t/a           :
SANDS MOTEL,                            :
                                        : Case No. 3:17-cv-6826-BRM-DEA
                  Plaintiff,            :
                                        :
            v.                          :
                                        :            OPINION
SCOTTSDALE INSURANCE COMPANY :
and JOHN DOES 1-100 (fictitious names), :
                                        :
                  Defendants.           :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is a Motion for Summary Judgment filed by Defendant Scottsdale

Insurance Company (“Scottsdale” or “Defendant”) seeking judgment against Plaintiff G. Matts

Hospitality, LLC t/a Sands Motel (“G. Matts” or “Plaintiff”) pursuant to Rule 56. (ECF No. 24.)

G. Matts filed an Opposition to Scottsdale’s Motion for Summary Judgment (ECF No. 27) and

Scottsdale filed a Reply Brief to G. Matts’ Opposition to its Motion for Summary Judgment (ECF

No. 29). Having reviewed the submissions filed in connection with the motion and having declined

to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth

below and for good cause appearing, Scottsdale’s Motion for Summary Judgment is GRANTED.

       I.      BACKGROUND

               A. Factual Background

       On July 3, 2012, Scottsdale issued a commercial insurance policy (the “Policy”) to G.

Matts, bearing insurance policy number CPS1605501, for the June 20, 2012 through June 20, 2013

policy period. (ECF No. 24-5, Ex. O.) The Policy includes an endorsement entitled “Commercial
Property Conditions,” which contains a suit limitation provision, stating:

                D. LEGAL ACTION AGAINST US

                No one may bring a legal action against us under this Coverage Part
                unless:

                1. There has been full compliance with all of the terms of this
                Coverage Part; and

                2. The action is brought within 2 years after the date on which the
                direct physical loss or damage occurred.

(ECF No. 24-5, Ex. O at 106.)

        On November 15, 2012, Scottsdale received a notice of claim via an Acord Property Loss

Notice (the “Acord Form”) from G. Matts claiming a loss on October 29, 2012. (ECF No. 24-4,

Ex. I.) G. Matts claimed damage on its property caused by, among other things, flooding and winds

as a result of Superstorm Sandy. (Id.) Thereafter, Scottsdale investigated and adjusted G. Matts’

claim for property damage. On July 11, 2013, Marie Hampton, a claims analyst for Scottsdale,

sent G. Matts a coverage letter indicating that Scottsdale would issue a payment of $6,975.97,

accounting for a deduction of the $8,000 deductible. (Id., Ex. J at 7.) The coverage determination

letter stated, in pertinent part:

                The water damage in the stairwell is due to a wind created opening
                therefore it is covered. All the other water intrusion is due to long
                term seepage and or plumbing leaks. In order for there to be
                coverage for interior rain, the policy requires the rain [to] enter
                through an opening created by a covered cause of loss. Since there
                was no opening created due to a covered cause of loss through which
                the rain entered, there is no coverage for the other interior water
                damage. The policy also excludes any water damage due to
                continued or repeated seepage.

                There is coverage for the wind damage to the siding, gutters and
                roof.

                A check for the covered damage in the amount of $6,975.97, after
                consideration of the $8,000 wind deductible, will be sent under

                                                 2
               separate cover.

               [Scottsdale] reserves the right to review any additional claims or
               amendments to this claim and to make a separate determination as
               to whether a new claim or amendment to this claim is covered by
               the policy. Any decision we make regarding coverage is based on
               the facts as presented to us prior to our coverage determination and
               should not be construed as applicable to a new claim or an
               amendment to this claim. Our right to have notice of either situation
               is reserved, as are the notice conditions of the policy.

               ...

               If you believe there is additional information that should be
               considered or some other reason the policy should provide coverage,
               please provide that information in writing within 30 days of receipt
               of this letter.

(Id. at 7-8.) The July 11, 2013 coverage determination letter was also sent via certified mail, with

return receipt requested, to G. Matts’ public adjuster, Rifkin & Rosen (“Rifkin”), and was received

by Rifkin on July 15, 2013. (Id., Ex. K.)

       On October 11, 2016, Rifkin contacted Scottsdale and requested that it consider additional

payments based on a Datacom Services Inc. (“Datacom”) estimate dated January 14, 2013. (ECF

No. 24-5, Ex. M.) On October 20, 2016, Scottsdale informed Rifkin that it would not consider any

additional payments and it was committed to the position articulated in the July 11, 2013 denial

letter. (ECF No. 24-5, Ex. N.)

               B. Procedural History

       On June 29, 2017, G. Matts filed a Complaint (the “Complaint”) against Scottsdale in the

Superior Court of New Jersey, Monmouth County, Law Division against Scottsdale as well as

“John Does 1-100” asserting causes of action for breach of contract seeking consequential damages

due to an alleged failure to pay a covered loss pursuant to an insurance policy. (ECF No. 1-1, Ex.

A.) On September 6, 2017, Scottsdale removed the action to this Court on the grounds of diversity



                                                 3
jurisdiction pursuant to 28 U.S.C. § 1332. (ECF No. 1.)

       On September 27, 2017, Scottsdale filed a Motion to Dismiss the Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). (ECF No. 5.) On December 11, 2017, this Court held

oral argument on Scottsdale’s Motion to Dismiss. (ECF No. 13.) On December 15, 2017, this

Court issued an Opinion and Order denying Scottsdale’s Motion to Dismiss the Complaint. (ECF

Nos. 14 & 15.)

       On February 28, 2018, G. Matts filed an Amended Complaint (the “Amended Complaint”)

against Scottsdale and “John Does 1-100” asserting the same causes of action. (ECF No. 18.) On

February 15, 2019, Scottsdale filed a Motion for Summary Judgment, seeking judgment against

G. Matts. (ECF No. 24.) On April 1, 2019, G. Matts filed an Opposition to Scottsdale’s Motion

for Summary Judgment and on April 10, 2019, Scottsdale filed a Reply Brief to G. Matts’

Opposition to its Motion for Summary Judgment (ECF No. 29).

       II.       LEGAL STANDARD

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P. 56(c). A factual dispute is genuine only if there is “a sufficient evidentiary

basis on which a reasonable jury could find for the non-moving party,” and it is material only if it

has the ability to “affect the outcome of the suit under governing law.” Kaucher v. Cty. of Bucks,

455 F.3d 418, 423 (3d Cir. 2006); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). Disputes over irrelevant or unnecessary facts will not preclude a grant of summary

judgment. Anderson, 477 U.S. at 248. “In considering a motion for summary judgment, a district

court may not make credibility determinations or engage in any weighing of the evidence; instead,



                                                  4
the non-moving party’s evidence ‘is to be believed and all justifiable inferences are to be drawn in

his favor.’” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson,

477 U.S. at 255)); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587,

(1986); Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002). “Summary judgment may not be

granted . . . if there is a disagreement over what inferences can be reasonably drawn from the facts

even if the facts are undisputed.” Nathanson v. Med. Coll. of Pa., 926 F.2d 1368, 1380 (3rd Cir.

1991) (citing Gans v. Mundy, 762 F.2d 338, 340 (3d Cir.), cert. denied, 474 U.S. 1010 (1985));

Ideal Dairy Farms, Inc. v. John Labatt, Ltd., 90 F.3d 737, 744 (3d Cir. 1996).

       The party moving for summary judgment has the initial burden of showing the basis for its

motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party bears the burden

of persuasion at trial, summary judgment is appropriate only if the evidence is not susceptible to

different interpretations or inferences by the trier of fact. Hunt v. Cromartie, 526 U.S. 541, 553

(1999). On the other hand, if the burden of persuasion at trial would be on the nonmoving party,

the party moving for summary judgment may satisfy Rule 56’s burden of production by either (1)

“submit[ting] affirmative evidence that negates an essential element of the nonmoving party’s

claim” or (2) demonstrating “that the nonmoving party’s evidence is insufficient to establish an

essential element of the nonmoving party’s claim.” Celotex, 477 U.S. at 330 (Brennan, J.,

dissenting). Once the movant adequately supports its motion pursuant to Rule 56(c), the burden

shifts to the nonmoving party to “go beyond the pleadings and by her own affidavits, or by the

depositions, answers to interrogatories, and admissions on file, designate specific facts showing

that there is a genuine issue for trial.” Id. at 324; see also Matsushita, 475 U.S. at 586; Ridgewood

Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the merits of a party’s motion

for summary judgment, the court’s role is not to evaluate the evidence and decide the truth of the



                                                 5
matter, but to determine whether there is a genuine issue for trial. Anderson, 477 U.S. at 249.

Credibility determinations are the province of the factfinder. Big Apple BMW, Inc. v. BMW of N.

Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

         There can be “no genuine issue as to any material fact,” however, if a party fails “to make

a showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322-23. “[A] complete

failure of proof concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.” Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir.

1992).

         III.   DECISION

         Scottsdale argues it is entitled to summary judgment as the action is untimely and barred

by the Policy’s suit limitation provision. (ECF No. 24-1 at 6-12.) Specifically, Scottsdale contends

the Policy’s statute of limitations bars recovery because G. Matts failed to filed the Complaint

within the two-year limitation period, and Scottsdale’s July 11, 2013 correspondence was a clear

and unequivocal determination of coverage such that the two-year suit limitations provision began

to accrue. (Id.) G. Matts argues the July 11, 2013 coverage determination letter was ambiguous as

to its denial of coverage, and Scottsdale’s first actual, definitive disclaimer of coverage came via

a reply dated February 22, 2017, thereby tolling the contractual time bar until that time. (ECF No.

27 at 3-12.)

         Pursuant to New Jersey law, any contractual statute of limitation provision contained in an

insurance policy is tolled “from the time an insured gives notice until liability is formally

declined.” Peloso v. Hartford Fire Ins. Co., 267 A.2d 498, 501 (N.J. 1970). As such, the

                literal language of the limitation provision is given effect; the
                insured is not penalized for the time consumed by the company

                                                  6
                 while it pursues its contractual and statutory rights to have a proof
                 of loss, call the insured in for examination, and consider what
                 amount to pay; and the central idea of the limitation provision is
                 preserved since an insured will only have [the contractually set time
                 period] to institute suit.

Id. at 501-02.

       The decision in Peloso remains the seminal holding precluding lawsuits when the

policyholder does not comply with the policy’s suit limitations provisions. See Ryan v. Liberty

Mut. Fire Ins. Co., 234 F. Supp. 3d 612, 616 (D.N.J. 2017) (holding that, in “an insurance dispute,

the statute of limitations begins to run on the date of the casualty, but is tolled from the time the

insured gives notice until the time the insurer formally declines coverage”); see also Matos v.

Farmers Mut. Fire Ins. Co. of Salem Cty., 943 A.2d 917, 920 (N.J. App. Div. 2008).

       Here, it is undisputed that G. Matts seeks recovery for property damage it sustained in

Superstorm Sandy on October 29, 2012. (ECF No. 24-4, Ex. I.) G. Matts provided notice of this

loss to Scottsdale on November 15, 2012. (ECF No. 24-4, Ex. K.) Thereafter, Scottsdale undertook

an eight-month long investigation of G. Matts’ claim before making its coverage determination

through its July 11, 2013 letter, indicating that it would disburse $6,975.97 on G. Matts’ claim.

(ECF No. 24-4, Ex. J.) Accordingly, pursuant to the two-year statute of limitation imposed by the

Policy, G. Matts had until July 11, 2015 to file this lawsuit. 1 G. Matts did not file the Complaint

until June 29, 2017, nearly two years after the statute of limitations expired. (ECF No. 1-1.)

Therefore, G. Matts’ Complaint is barred by the statute of limitations in the Policy.

       G. Matts’ argument that the July 11, 2013 coverage determination letter is ambiguous, and




1
  Scottsdale contends G. Matts’ deadline should be determined to have been June 24, 2015,
subtracting the seventeen days it took them to file the claim following their loss. (ECF No. 24-1 at
12.) This point is immaterial as it is undisputed that the Complaint was not filed until June 29,
2017, well after any calculated deadline.
                                                  7
therefore an improper disclaimer of coverage for the purposes of the contractual statute of

limitations, is unpersuasive. The July 11, 2013 letter meticulously explained which claimed

property damages were and were not covered and the grounds for each decision. (ECF No. 24-4,

Ex. J.) Moreover, the July 11, 2013 letter also explicitly notified G. Matts that “there is no coverage

for the other interior water damage” as the Policy “excludes any water damage due to continued

or repeated seepage.” (Id. at 7.) The July 11, 2013 letter further provided an explanation of the

calculation of the payment amount. (Id. at 7-8.) As such, this Court determines that the July 11,

2013 coverage determination letter was an unequivocal denial of coverage sufficient to begin G.

Matts’ allotted time to bring suit pursuant to the contractual statute of limitations.

       Moreover, G. Matts’ position is undermined by the testimony of its co-owner, Guarang

Jariwala (“Jariwala”), who conceded that it was “clear” that the July 11, 2013 letter was a denial

of coverage. Jariwala testified, in pertinent part:

               Q: As you read [the July 11, 2013 coverage determination letter]
               today, do you understand that as a determination of what is going to
               be covered and what is not going to be covered under [the Policy]?

               A: Right. It kind of defines what they cover but what exactly was
               the cause of the interior damage, that’s where there’s disagreement.

               Q: Right. So you disagree with their decision, I understand that, but
               I’m saying does this, to you, give you an accurate picture of
               Scottsdale’s decision as to what they’re going to cover and what
               they’re not going to cover?

               A: Reading it now, yeah, they’re making it - - they’re writing it as if
               they’re being clear on what they will cover.

               Q: And what they will not cover as well?

               A: Right.

(ECF No. 24-4, Ex. L at 54:11-55:2.)

       Finally, the Policy also includes a section whereby Scottsdale reserves the right to “review

                                                      8
any additional claims or amendments to [claims] and to make a separate determination as to

whether a new claim or amendment to [the original] claim is [covered] by the policy.” (ECF No.

24-4, Ex. J at 7.) This reservation of rights section further provides that if G. Matts believes “there

is additional information that should be considered or some other reasons the policy should provide

coverage,” it must state so in writing within thirty days of receipt of the letter. (Id. at 8.)

        Citing Azze v. Hanover Ins. Co., 765 A.2d 1093, 1100-01 (N.J. App. Div. 2001), G. Matts

contends that an insurance policy containing a reservation of rights section with language that if

the insured had “any additional information regarding [the] claim,” then the letter alone does not

constitute an unequivocal denial but rather a “preliminary finding that remains open to revision.”

(ECF No. 27 at 11-12.) G. Matts argues this “open invitation to provide ‘additional information’

clearly makes the earlier ‘denial letter’ both confusing and ambiguous.” (Id. at 12.)

        G. Matts’ argument is unpersuasive. In Snell v. W. Am Ins. Co., No. 14-3985, 2017 WL

2225568, at *5 (D.N.J. May 22, 2017), the District of New Jersey held that reservation of rights

language stating allowing the insured to provide “additional information that you believe will have

a material effect on [the] determination of coverage” does not serve to vitiate the letter’s status as

a denial of coverage. On the contrary, the court held that “[t]his language, without additional

circumstances, is insufficient to establish that Azze should apply.” Id. The “additional

circumstances” considered by the Azze court are clearly not present here. In Azze, the insured was

negotiating two separate claims with its insurance company, and the court determined that

“because both claims stemmed from the same homeowner’s policy” and were both “ongoing well

after the [] denial letter,” a reasonable insured “might well believe that the limitations period would




                                                    9
not restart until [both claims were] settled.” Azze, 765 A.2d at 1101. 2 As no such circumstances

exist in this instance, and this Court has determined the July 11, 2013 letter was clear and

unequivocal in denying coverage, G. Matts is precluded from bringing this suit by the applicable

contractual statute of limitations. Accordingly, Scottsdale’s Motion for Summary Judgment is

GRANTED.

       IV.     CONCLUSION

       For the reasons set forth above, Defendants’ Motion for Summary Judgment (ECF No. 24)

is GRANTED.



Date: September 30, 2019                            /s/ Brian R. Martinotti___________
                                                    HON. BRIAN R. MARTINOTTI
                                                    UNITED STATES DISTRICT JUDGE




2
  G. Matts cites several other cases in opposition to Scottsdale’s Motion for Summary Judgment,
however, no such cases provide persuasive support to its position for the same reason that the
holding in Azze is inapplicable to this matter. As such, this Court did not provide an analysis of
these additional cases.
                                               10
